U.S. Department of Justice

U.S. Department of Education

Civil Rights Division

Office for Civil Rights
Office of Special Education and
Rehabilitative Services

Meeting the Communication Needs of Students with
Hearing, Vision, or Speech Disabilities
What do Federal laws require of a public school to meet the communication needs of
students with hearing, vision, or speech disabilities?
 Under the Individuals with Disabilities Education Act (IDEA), schools must provide a
student with a disability a free appropriate public education (FAPE) designed to
provide meaningful educational benefit through an Individualized Education
Program (IEP).
 Under Title II of the Americans with Disabilities Act, schools must, without charge,
ensure that communication with students with disabilities is as effective as
communication with students without disabilities, giving primary consideration to
students and parents in determining which auxiliary aids and services are necessary to
provide such effective communication.
Will the aids and services required be the same under both Federal laws?
 It depends on the individual needs of the particular student.
 Sometimes the special education and related services provided to a student as part of
FAPE under the IDEA will also meet the Title II requirements. In other instances, in
order to meet the Title II requirements, a school might have to provide a student with
aids or services that are not required by FAPE.
 Some services related to communication, like teaching a child to read Braille or
understand sign language, are not required by Title II’s effective communication
requirement but may be required by FAPE.
Does the school have to give a student the aid or service the parents request?
 Under Title II, the school must provide the aid or service requested unless the school
can prove that a different auxiliary aid or service is as effective in meeting the
student’s communication needs (in which case the school must provide that
alternative), or the school can prove that the aid or service would result in a
fundamental alteration or in undue financial and administrative burdens (in which
case the school must take other steps to ensure that the student can participate).
 Schools are not required to provide aids or services greater than what is needed to
ensure effective communication, or to comply with requests about details of the aid or
service (such as particular brands or models) that are not relevant to its effectiveness.
Page 1 of 2

What types of aids or services could be required for students?
 There are no categorical rules. A school must assess the needs of each individual.
 For a student who is deaf, deaf-blind, or hard of hearing, some examples are:
exchange of written materials, interpreters, note takers, real-time computer-aided
transcription services (for example, CART), assistive listening systems, accessible
electronic and information technology, and open and closed captioning.
 For a student who is blind, deaf-blind, or has low vision, some examples are: qualified
readers, taped texts, audio recordings, Braille materials and refreshable Braille
displays, accessible e-book readers, screen reader software, magnification software,
optical readers, secondary auditory programs (SAP), and large print materials.
 For a student with a speech disability, some examples are: a word or letter board,
writing materials, spelling to communicate, a qualified sign language interpreter, a
portable device that writes and/or produces speech, and telecommunications services.
Where can I get more information about the rights of students with hearing, vision, or
speech disabilities?
 The U.S. Department of Education’s Office for Civil Rights (OCR) and Office of
Special Education and Rehabilitative Services, along with the U.S. Department of
Justice (DOJ), have issued a Dear Colleague Letter and a Frequently Asked Questions
document explaining what federal law requires of schools to meet the communication
needs of students with hearing, vision, or speech disabilities.
What can a parent do if the school won’t give a child what the parent thinks is needed?
 Arrange to meet with the IEP or 504 team or the school’s Title II or 504 Coordinator.
 Consider using the school district’s published disability grievance procedures.
 Under the IDEA, a parent challenging the provision of FAPE may request mediation,
may file a complaint with the State educational agency, or may request an impartial
administrative hearing by filing a due process complaint.
 Under Title II, a parent may choose to file a lawsuit in court. Parents of an IDEAeligible student generally must exhaust the administrative hearing procedures of the
IDEA, which means obtaining a final decision under the IDEA’s impartial due
process hearing procedures, before filing a lawsuit seeking a remedy that is also
available under the IDEA.
 OCR and DOJ both investigate complaints of disability discrimination at schools.
o To learn how to file a complaint with OCR, call 800-421-3481 (TDD: 800-877-8339),
email ocr@ed.gov, or go to www.ed.gov/ocr/complaintintro.html.
o To learn how to file a complaint with DOJ, call 800-514-0301 (TTY: 800-514-0383),
email ADA.complaint@usdoj.gov, or go to www.ada.gov/fact_on_complaint.htm.
Page 2 of 2

